Citation Nr: 1647683	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-31 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for mechanical back pain.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right knee disability.

3.  Entitlement to service connection for a vision impairment.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.  

5.  Entitlement to service connection for a dental disability.  

6.  Entitlement to service connection for arthritis affecting the left knee, hands, feet, and other joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to September 1992, with two years and nine months of previous, unverified active duty service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above. 

With respect to the Veteran's claim for an acquired psychiatric disorder, in the April 2010 rating decision, the RO denied entitlement to service connection for PTSD and bipolar disorder as separate issues.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  As such, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and any other diagnosed psychiatric disorder.

In his October 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge via video conference.  A hearing was scheduled for October 2016, but the Veteran failed to appear.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704 (d) (2016).

For reasons explained below, the issues of entitlement to service connection for a visual impairment, right knee disorder, and an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1992 rating decision, the RO denied, in pertinent part, entitlement to service connection for mechanical back pain and a right knee disability; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

2.  Evidence received since the final December 1992 rating decision is duplicative and cumulative of that of record at the time of the prior final denial and does not raise a reasonable possibility of substantiating the claim of service connection for mechanical back pain.

3.  Evidence received since the final December 1992 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a right knee disability, and raises a reasonable possibility of substantiating the claim.

4.  The evidence does not reflect that the Veteran has a diagnosed dental disability that is subject to VA compensation, and he is already in receipt of VA dental treatment.

5.  There is no competent, credible, and probative evidence indicating that the Veteran currently has, or at any time pertinent to the claim on appeal, has had a current left knee, bilateral hand, or foot disability, including arthritis.


CONCLUSIONS OF LAW

1.  The December 1992 rating decision that denied service connection for mechanical back pain and a right knee disability is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been submitted sufficient to reopen a claim of service connection for mechanical back pain.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2015); 38 C.F.R. §§ 3.156, 3.159 (2016).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability has been received.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

4.  The criteria for entitlement to VA dental treatment are not met.  38 U.S.C.A. § 1110, 1131, 1712, 5107 (West 2015); 38 C.F.R. § 3.381, 17.161 (2016).

5.  The criteria for service connection for arthritis or any other disability affecting the left knee, bilateral hands, or feet are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b). 

Here, adequate notice was provided to the Veteran in a December 2009 letter, sent prior to the April 2010 rating decision on appeal, that fully addressed all notice elements, as it provided the Veteran with notice of the information and evidence needed to substantiate petitions to reopen, as well as service connection claims, what information and evidence must be submitted by him, what information and evidence would be obtained by VA, and notice of the laws and regulations governing disability ratings and effective dates.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran with respect to the service connection claims decided herein.

The Board also finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well all available post-service reports of private and VA treatment.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

The Veteran was not examined in connection with the claims decided herein; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed in detail below, the Veteran has not presented new and material evidence sufficient to reopen the mechanical back pain claim or any evidence.  With respect to the dental claim, there is no evidence, to include the Veteran's own statements, that he sustained dental trauma during service which resulted in the loss of substance of the body of the maxilla or mandible.  Nor is there evidence that he has a diagnosed dental disability that is subject to VA compensation.  Moreover, there is no credible lay or medical evidence showing, or even indicating, that the Veteran has a current disability affecting his left knee, bilateral hands, or feet.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, a mere conclusory generalized lay statement that service event or illness caused the Veteran's current conditions is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the claims, and the Board will proceed with review of the Veteran's claims based upon all relevant evidence.

Finally, as is noted below, the Board believes that there may be some outstanding service personnel or treatment records that have not yet been associated with the Veteran's claims file.  However, the absence of these records, if they exist, is harmless to the outcome of the decisions contained herein.  All of the determinations made in this decision that are adverse to the Veteran are based upon the lack of evidence of a current disability due to disease or injury for each claim.  No development with regard to service records would impact this outcome, and the Board has determined that all development has been completed with regard to evidence that would demonstrate such disability during the appeal period.

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103 (a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal. 

Analysis

Petitions to Reopen Previously Denied Claims

Back and Knee Disabilities

In December 1992, the RO denied entitlement to service connection for mechanical back pain and a right knee disability, among other disabilities.  At that time, the RO considered the Veteran's service treatment records (STRs) which show he received treatment for back pain on three occasions during service, but did not reveal any treatment or complaints of right knee problems.  The RO also considered an October 1992 VA examination which did not reveal a right knee condition but noted that, while the Veteran had mechanical back pain, his lumbar spine x-rays were negative and he demonstrated normal range of motion.  

Based on the foregoing, the RO denied service connection for mechanical back pain and a right knee disability on the basis that there was no evidence of clinically objective musculoskeletal back or knee disability.  

The record reflects that the December 1992 rating decision and notice of appellate rights were mailed to the Veteran's address of record and was not returned as undeliverable.  Although notified of the denial, the Veteran did not initiate an appeal or submit new and material evidence relevant to the any of the foregoing claims during the one year appeal period following the issuance of the December 1992 rating decision.  See 38 C.F.R. § 3.156 (b). 

Review of the record reveals that additional service treatment and personnel records have been associated with the claims file since the December 1992 rating decision.  However, the majority of the service treatment records (STRs) are duplicates of those that were considered when the RO issued the December 1992 rating decision, and the new STRs, as well as the newly received service personnel records (SPRs), do not contain any information or evidence relevant to, or which would substantiate, either the back or right knee claims.  Therefore, the newly received STRs and SPRs are not deemed relevant to the claims decided herein and 38 C.F.R. § 3.156 (c) is not applicable to those claims. 

Accordingly, the December 1992 rating decision became final as to the mechanical back pain and right knee claims.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156 (a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Review of the record shows that, since the December 1992 rating decision, the evidence that has been associated with the record consists of various VA outpatient treatment records, including those provided by the Social Security Administration (SSA), and statements submitted by the Veteran and his representative in support of his claim.  The newly received VA treatment records include x-rays of the right knee conducted in August and November 2011 which revealed mild osteoarthrosis, degenerative changes of the tibial plateau, an effusion, osteopenia, and minimal degenerative changes.  Notably, the VA treatment records do not show the Veteran has complained of, been treated for, or been diagnosed with a low back disability.  

Given the foregoing, the Board concludes that, with respect to the right knee claim, the evidence received since the prior final decision is new and material.  The VA treatment records are new, in that they were not of record at the time of the prior final decision.  Further, the evidence is material because it relates to unestablished facts necessary to substantiate the Veteran's claims, namely, whether the Veteran has a current diagnosis.  See 38 C.F.R. § 3.156, 4.125(a).

Therefore, as new and material evidence has been received, the claim of entitlement to service connection for a right knee disability is reopened.  There is no doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the mechanical back pain claim, however, while the VA treatment records are new, the evidence is not material because the records do not contain any information or evidence relevant to the Veteran's back condition, to specifically include any evidence of a current back disability.  Therefore, even when considering the newly submitted evidence with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for mechanical back pain, as there is no indication of a current disability to which the Veteran's complaints of back pain have been attributed.  

Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim of service connection for mechanical back pain, and the Veteran's petition to reopen such claim is denied.  There is no doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 49.

Vision and Eye Disabilities

In the December 1992 rating decision, the RO denied entitlement to service connection for vision impairment, right eye myopia, and left eye emmetrope.  The RO considered the STRs of record, as well as a November 1992 VA examinations which revealed the Veteran had right eye myopia but left eye emmetrope and normal (20/20) corrected bilateral visual acuity.  After considering the foregoing, the RO denied the Veteran's claims on the basis that the Veteran's eye disabilities were refractive error, which are not disabilities for which compensation can be granted under the law.  

While the December 1992 rating decision was sent to the Veteran, he did not initiate an appeal or submit new and material evidence relevant to the any of the foregoing claims during the one year appeal period following the issuance of the rating decision.  See 38 C.F.R. § 3.156 (b).  However, review of the record reveals that additional service treatment and personnel records have been associated with the claims file since the December 1992 rating decision.  While the majority of the STRs are duplicates, the newly received STRs include a July 1988 routine eye exam which revealed emmetrope bilaterally.  

VA regulations provide that, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of 38 C.F.R. § 3.156, which defines new and material evidence.  38 C.F.R. § 3.156 (c) (2016).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  Id.  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis. 

In the instant case, the July 1988 STR is relevant as to the Veteran's visual acuity during active duty but was not associated with the claims file when the RO issued the December 1992 rating decision.  Therefore, the Board finds that the claim of service connection for vision impairment should be reviewed on a de novo basis and, as such, it has been characterized as shown on the title page of this decision.  However, the merits of the vision impairment and eye disabilities will be discussed in the Remand portion of this decision.  

Service Connection Claims

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2015); 38 C.F.R. § 3.303 (a) (2016). 

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.

Dental Claim 

The Veteran is seeking service connection for a dental disability, which the Veteran has asserted he believes is related to the treatment and "problematic situations" that occurred during service.  See June 2016 Statement of Representative in Appeals Case in Lieu of VA Form 646.  

The Board notes that a claim of service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In this case, however, review of the record shows the Veteran is already receiving dental treatment.  While VA treatment records reflect that the Veteran's dental category is classified as Class IIB, there is no other indication as to when or on what basis the Veteran's outpatient treatment was authorized.  Nevertheless, because he is already receiving VA dental treatment, that aspect of a dental claim will not be discussed any further. 

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in § 17.161 of this chapter, but not for purposes of compensation.  See 38 C.F.R. § 3.381 (a) (concerning service connection for dental treatment purposes). 

In this case, review of the record shows the Veteran has several missing teeth, and his treatment has included, but is not limited to, fillings and other restorative measures.  In addition to the foregoing, the Veteran's planned procedures include additional restorations, having teeth # 1 and 17 removed, and being given dentures.  See September 2011 VA treatment record.  

Despite the foregoing, there is no evidence of record that he has irreplaceable missing teeth or that any loss of teeth has been caused by loss of substance of the body of the maxilla or mandible.  Moreover, the Veteran has not contended, and the evidence does not otherwise demonstrate, that he sustained any direct injury or trauma to the teeth or suffered from any qualifying disease of the jaw during service.  In this regard, the Board notes that, while the Veteran has stated he believes his current dental condition is related to the dental treatment he received in service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that dental trauma does not include intended results of proper medical treatment provided by the military.  See Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010).  While the STRs show the Veteran received various forms of dental treatment during service, there is no indication or allegation that the treatment was improper or that there were any intended results of any such treatment.  

There is also no suggestion of any other compensable condition as specified by 38 C.F.R. § 4.150, such as chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity. 

Thus, the preponderance of the evidence is against service connection for compensation purposes for a dental disability, and the claim must be denied.  38 C.F.R. § 3.102.

Arthritis of Multiple Joints

The Veteran is seeking service connection for arthritis which he claims affects his bilateral knees, bilateral hands, feet, and other joints.  See October 2009 VA Form 21-526, Veterans Application for Compensation or Pension.  

At this juncture, the Board notes the Veteran has a separate claim of service connection for a right knee disability, which has been variously diagnosed but includes a diagnosis of degenerative changes (arthritis).  See August and November 2011 VA treatment records.  Given that the Board has reopened the Veteran's right knee claim and will remand the reopened claim for additional evidentiary development, the Board will consider the right knee disability separately from the other joints the Veteran has alleged are affected by arthritis.  Accordingly, the Board has recharacterized the Veteran's arthritis claim to involve his left knee only, in addition to the other joints alleged, as reflected on the first page of this decision.  

In support of his claim of service connection for arthritis, the Veteran has generally asserted that his arthritis disabilities are derived from injuries sustained in service but has not, otherwise, provided any information as to the dates, location, or nature of the injuries he reports occurred in service.  

In this regard, the Board notes the available STRs do not reflect that the Veteran sustained any injuries that occurred during service and resulted in any complaints, treatment, or diagnoses related to his knees, hands, or feet.  In fact, the STRs contain several reports of medical examination and history which reflect that the Veteran's lower extremities and feet were normal on clinical evaluation and that the Veteran consistently denied having a trick or locked knee, arthritis, rheumatism, or bursitis.  See reports of medical examination and history dated February 1983, August 1985, December 1986, and May 1992.  

The Board acknowledges that the Veteran has asserted all of his STRs are not associated with the record and that any outstanding STRs may contain documentation of a bilateral knee, hand, or feet condition noted or incurred during service.  However, even in considering any possible outstanding STRs, the Board notes that there is no competent evidence showing the Veteran has a current diagnosis of arthritis affecting the left knee, hands, or feet.  

The evidentiary record contains VA treatment records dated from 2005 to 2012 and do not contain any complaints, treatment, or diagnosis related to the Veteran's feet, including arthritis.  While review of the VA treatment records dated from 2005 to 2012 show the Veteran has complained of knee and hand pain, the evidence does not reflect that the Veteran's complaints of pain have been attributed to any specific or underlying disease or injury (pathology).  In this regard, the Board notes that the physicians who evaluated the Veteran conducted inflammatory laboratory tests and ruled out rheumatoid arthritis or any similar condition.  See March 2010 VA treatment record.  Physicians also initially suspected the Veteran's complaints were attributable to gout or pseudogout but later stated that the Veteran's complaints were an usual presentation for gout.  See July 2010 VA treatment record.  

In sum, the evidentiary record includes no VA treatment records that document any complaints, findings or diagnosis pertinent to the Veteran's left knee, hands, or feet, and the Veteran has not presented or identified any existing medical records documenting any relevant complaints, findings, or diagnosis.  In short, there is no competent medical evidence of any left knee, hands, or feet disability due to disease or injury at any point pertinent to this appeal.

Although the Veteran has not been afforded a VA examination and no medical opinion has otherwise been obtained with respect to his arthritis claim, the Board finds the claim does not meet the fundamental requirements necessary to obtain such an examination or opinion.  Indeed, the evidence does not show the Veteran has been diagnosed with arthritis or any other disability due to underlying pathology manifested by left knee, hand, or bilateral foot pain during, or at any point in close proximity, to this appeal.  Therefore, the Veteran has not demonstrated that he has a current arthritis disability, or even recurrent and persistent symptoms referable to any diagnosable disability.  Moreover, as previously noted, the Veteran has not identified any in-service event, injury, or illness to which his reported arthritis disabilities may be related, and there is nothing of record suggesting the existence of any etiological relationship between the Veteran's post-service complaints of left knee, hand, or foot pain and his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the lack of any such evidence, VA has no obligation to obtain a VA examination or medical opinion in conjunction with this claim.  See 38 U.S.C.A. § 5103A (d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

The Board has considered the Veteran's lay assertions regarding his claimed arthritis disabilities, including the symptoms affecting his left knee, hands, and feet, which he is competent to assert.  However, to the extent that such assertions purport to establish a current disability or the etiology of any such disability, such assertions do not provide persuasive support for the claim, as the Veteran is not shown to possess the medical training to render competent opinions about such complex medical matters.  See, e.g. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Simply stated, his assertions in this regard have no probative value.  

For all the foregoing reasons, the Board finds that the claim for service connection for arthritis affecting the left knee, bilateral hands, and feet must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of any competent, credible, and probative evidence of current arthritis disabilities, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for mechanical back pain is denied.

As new and material evidence to reopen the claim of entitlement to service connection for a prostate condition has been received, to this limited extent, the appeal as to this matter is granted.

Entitlement to service connection for a dental disorder for purposes of compensation is denied.

Entitlement to service connection for arthritis affecting the left knee, bilateral hands, and feet is denied.  


REMAND

As noted in the Introduction, the Veteran has two years and nine months of unverified active duty service that was performed prior to his active duty from February 1986 to September 1992.  See DD Form 214.  In addition to this service, the evidence of record raises a question as to whether the Veteran performed any additional military service.  Indeed, on his January 2010 claim, the Veteran reported that he performed temporary duty (TDY) in the Gulf after August 1, 1990.  He also reported that he performed National Guard service in the Air Force from February 1995 to August 2006.  See January 2010 VA Form 21-526, Veterans Application for Compensation or Pension.  

The dates of the Veteran's service before and after his active duty through September 1992 are unclear, and it is unclear whether all of his service treatment records from these periods of service have been obtained.  Indeed, the Veteran has asserted that VA has not obtained all of his STRs, including his records from the Air Force.  See Id.; June 2016 Statement of Representative in Appeals Case in Lieu of VA Form 646.  

As service connection may be granted based on various types of active service in the National Guard, and the Veteran has specifically asserted that his current visual impairment, right knee, and psychiatric disabilities were incurred during service, the Board finds that any outstanding service records may contain pertinent information and should be obtained and that a remand is needed in order for the AOJ to verify the dates and nature of all of the Veteran's service.  Accordingly, the claims of service connection for vision impairment, right knee disability, and an acquired psychiatric disability are remanded for additional evidentiary development.  

In addition to the foregoing, the Veteran has asserted that he served in combat in Kosovo and Desert Storm, to which he attributes his current psychiatric disability.  Because this evidence has not been verified by the evidence of record, including the few service personnel records included in the Veteran's STRs, the AOJ should also obtain all of the Veteran's service personnel records on remand, as they may contain pertinent information regarding the locations and nature of his military service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service personnel records, to include any evidence of participation in combat.  Also, clarify the dates of his service before and after his active duty from February 1986 to September 1992, including any periods of active duty, active duty for training (ACDUTRA), or inactive duty training (INACDUTRA).  

2. Obtain all of the Veteran's service treatment records.  

3. For all of the above records development directives, if any identified Federal records cannot be obtained or do not exist, notify the Veteran of the attempts to get the records and any further attempts that will be made, and allow him an opportunity to provide the records.

4. After completing the foregoing, the AOJ should review the record and conduct any additionally indicated development, including verifying the Veteran's stressors and/or scheduling him for additional examinations.  

5. Readjudicate the claims on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


